EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Noble on March 11, 2021.
The application has been amended as follows: 

Specification
[0025], line 18: Please change  “Velcro” to - - hook and loop fastener - -.
[0025], line 20: Please change “hallow” to - - hollow - -.
[0027], line 2: Please change “Velcro” to - - hook and loop fastener - -.
[0027], line 4: Please change “Velcro” to - - hook and loop fastener - -.
[0028], line 2: Please change “connects the flexible rod in FIG. 11 to” to - - connects to the flexible rod in FIG. 11 - -.
[0029], line 2: Please change “Velcro” to - - hook and loop fastener - -.
[0030], line 2: Please change “hallow” to - - hollow - -

Claims
Claims 1-17 are (Cancelled).

18. (New)	A decorative cover for a bed frame, the bed frame having a head board, a foot board, a first side rail, and a second side rail, the decorative cover comprising: 			a removable head board cushion configured to cover a top and sides of the head board;		a removable foot board cushion configured to cover a top and sides of the foot board;		a stretchable cover comprising a head board portion, a foot board portion, a first side portion, a second side portion, a top portion, and a bottom portion, and; 					a flexible rod configured to lift the top portion of the flexible cover;				wherein the head board portion includes at least one first storage compartment and is configured to be pulled over the head board when the removable head board cushion is covering the head board;											wherein the foot board portion includes at least one second storage compartment and is configured to be pulled over the foot board when the removable foot board cushion is covering the foot board;											wherein the first side portion includes a first side clip configured to clip onto the first side rail, and at least one first zipper configured to permit access to a trundle bed or under bed storage;											wherein the second side portion includes a second side clip configured to clip onto the second side rail, and at least one second zipper configured to permit access to a trundle bed or under bed storage;											wherein the top portion includes at least one third zipper configured to permit removal or attachment of at least one guard rail, and a removable mattress cover having a hollow 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 			U.S. Patent No. 5,303,434 to Arnold does not teach the structure required by new claim 18, nor does Arnold taken in view of the body of prior art make obvious the structure required by new claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/11/2021